Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 12 December 1786
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Amsterdam 12th. December 1786
     
     We are honored by your Excellency’s respected Favor of 1st. Inst: with an Enclosure from the Board of Treasury of the United-States, whereof we transmit a Copy for Your Excellency’s Perusal and Government.
     In directing the Payment of the Premiums f60,000:—:— to be effected in new Bonds, the Commissioners appear to have been apprehensive, they should not be able to provide timely for the February Interest. The State of their Cash with us at that Period, will depend upon the further Disposals your Excellency may make of the 80,000 Dollars, to be holden for forming Treaties with the Barbary Powers; Of which Sum there still remains undrawn about  120,000:—:— We request Your Excellency to inform us, whether this Amount will be fully employed for the purpose intended and the Probability when it must be paid. If the whole should not be required for this specific Object, We would with Your Excellency’s Approbation, appropriate Part thereof to the Payment in Specie of the  60,000:—:— Premiums; being fully convinced such a measure would have the most beneficial Consequences upon the public Credit of America, and would operate very favorably upon any further Loans, Congress might be disposed to raise in this Country.
     We entreat Your Excellency’s Reply by return of the Mail, and have the Honor to subscribe ourselves very respectfully / Your Excellency’s / Most Obedient and very / humble Servants
     
      Wilhem & Jan WillinkNics. & Jacob van Staphorst.
     
    